Exhibit 10.43
PERFORMANCE SHARE UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS
UNDER THE
CATALENT, INC.
2018 OMNIBUS INCENTIVE PLAN
(Performance Period commencing on July 1, 20XX and ending on June 30, 20XX)
Pursuant to the Performance Share Unit Grant Notice for Non-U.S. Participants
(the “Grant Notice”) delivered to the Participant (as defined in the Grant
Notice), and subject to the terms of this Performance Share Unit Agreement for
Non-U.S. Participants, including any special terms and conditions for the
Participant’s country set forth in Appendix 1 attached hereto (collectively,
along with Exhibit A, this “Agreement”), and the Plan, Catalent, Inc. (the
“Company”) and the Participant agree as follows.
1.Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not defined in this
Agreement shall have the meaning set forth in the Plan or the Grant Notice, as
applicable.
(a)Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.
(b)Performance Period. The term “Performance Period” means the period commencing
on July 1, 20XX and ending on June 30, 20XX.
(c)Period of Service. The term “Period of Service” means the continuous period
of the Participant’s Employment up to the Termination Date, and also includes
any prior period of Employment separated by: (i) any break in Employment as a
result of a leave of absence authorized by the Company or by law; and (ii) any
break in Employment not authorized by the Company or by law lasting twelve (12)
months or less.
(d)Plan. The term “Plan” means the 2018 Omnibus Incentive Plan, as in effect
from time to time.
(e)Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
means the Participant’s breach of any of the Restrictive Covenants set forth in
Section 10 of this Agreement or any covenant regarding confidentiality,
competitive activity, solicitation of the Company’s or any of its Affiliates’ or
Subsidiaries’ vendors, suppliers, customers or employees or any similar
provision applicable to or agreed to by the Participant, all to the extent
permitted by law.
(f)Retirement. The term “Retirement” means a Termination (other than a
Termination when grounds existed for a Termination for Cause at the time
thereof) initiated by the Participant that occurs on or after the date on which
the sum of the Participant’s age and Period of Service (calculated in months)
equals sixty-five (65) years, so long as the Participant is at least fifty-five
(55) years old and provides at least six (6) months’ notice of Participant’s
intention to retire.
(g)Termination Date. The term “Termination Date” shall mean the date upon which
the Participant incurs a Termination for any reason.
2.Grant of Performance Share Units. Subject to the terms and conditions set
forth in this Agreement, the Grant Notice and the Plan, for good and valuable
consideration, the Company hereby grants to the Participant the EPS and RTSR
Target Number of Performance Share Units provided in the Grant Notice.



--------------------------------------------------------------------------------

3.Vesting. Subject to the terms and conditions contained in this Agreement, the
Grant Notice and the Plan, the Performance Share Units shall vest as provided in
Exhibit A, except as otherwise set forth in Section 6 of this Agreement. With
respect to any Performance Share Unit, the period during which such Performance
Share Unit remains subject to vesting requirements shall be its Restricted
Period.
4.Dividend Equivalents. The Company will credit Performance Share Units with
dividend equivalent payments following the payment by the Company of dividends
on shares of Common Stock. The Company will provide such dividend equivalents in
shares of Common Stock having a Fair Market Value per Performance Share Unit, as
of the date of such dividend payment, equal to the per-share amount of such
applicable dividend, and shall be payable at the same time as (and only if) the
Performance Share Units are settled in accordance with Section 5 below. In the
event that any Performance Share Unit is forfeited by its terms, the Participant
shall have no right to dividend equivalent payments in respect of such forfeited
Performance Share Units.
5.Settlement of Performance Share Units. Following expiration of the Restricted
Period with respect to any outstanding Performance Share Unit not previously
forfeited in accordance with Exhibit A or Section 6 below, or, as applicable
with respect to any Converted RSUs (as defined in Exhibit A),the Company shall
issue to the Participant by no later than the ninetieth (90th) day following the
end of the Performance Period one share of Common Stock for such Performance
Share Unit or Converted RSU. Notwithstanding the foregoing, the Performance
Share Units, or, as applicable, the Converted Units may be settled at a
different time in the circumstances set forth in Section 6(b) and Section 6(d)
below, as well as in Section 2(b) of Exhibit A.
6.Treatment on Termination.
(a) Subject to clauses (b) – (d) below, if the Participant incurs a Termination
prior to the Regular Vesting Date (as defined on Exhibit A), (i) the
Participant’s Performance Share Units shall cease vesting and (ii) the
Participant shall forfeit all unvested Performance Share Units to the Company
for no consideration as of the Termination Date.
(b) Death. If the Participant incurs a Termination due to death, the EPS Target
Number of Performance Share Units and the RTSR Target Number of Performance
Share Units or the number of Converted RSUs to the extent applicable, shall, to
the extent not then vested or previously forfeited or cancelled, become fully
vested, the Restricted Period shall expire and any unvested Performance Share
Units will immediately be forfeited to the Company by the Participant for no
consideration. Settlement of such vested Performance Share Units (or Converted
RSUs) shall be made within ninety (90) days of the date of the Participant’s
death, or at such later time as permitted under Section 409A.
-2-

--------------------------------------------------------------------------------

(c)Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, the number of Performance Share Units as determined in
accordance with Exhibit A, or the number of Converted RSUs, to the extent
applicable, shall, to the extent not then vested or previously forfeited or
cancelled, continue to vest as provided in Exhibit A, as if the Participant had
continued Employment through the Regular Vesting Date, subject to the
Participant’s compliance with the restrictive covenants set forth in Section 10
of this Agreement and the Participant’s execution, delivery and non-revocation
of a waiver and release of claims in favor of the Company and its Affiliates and
Subsidiaries in a form prescribed by the Company on or prior to the 60th day
following the Termination Date; provided, however, in the case of a Termination
due to Retirement, the number of Performance Share Units, if any, that shall
vest shall be the number determined in accordance with Exhibit A and then
multiplied by a fraction, the numerator of which is equal to the number of days
between and including the first day of the Performance Period and the date the
Participant incurs a Termination due to Retirement and the denominator of which
is 1095 (the “Retirement Fraction”). Upon the Regular Vesting Date, the
Restricted Period shall expire with respect to the Retirement Fraction of the
Performance Share Units (or the Converted Units), and the Participant will
immediately forfeit the remaining fraction of the unvested Performance Share
Units (or the Converted Units) to the Company for no consideration.
(d)Change in Control. In the event of a Change in Control, if the Participant
incurs a Termination by the Service Recipient without Cause prior to the Regular
Vesting Date, the number of Converted RSUs shall, to the extent not then vested
or previously forfeited or cancelled, become fully vested and the Restricted
Period shall expire. Subject to Section 14(t)(i) and (ii) of the Plan,
settlement of such Converted RSUs shall be made within ninety (90) days of the
date of the Participant’s Termination.
7. Non-Transferability. The Performance Share Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to executors, the administrators or the person or persons to whom the
Performance Share Units may be transferred by will or by the laws of descent and
distribution in accordance with Section 14(b) of the Plan, the word
“Participant” shall be deemed to include such person or persons. Except as
otherwise provided in this Agreement or the Plan, no assignment or transfer of
the Performance Share Units, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right in this Agreement or the Plan
whatsoever, but immediately upon such assignment or transfer the Performance
Share Units shall be forfeited and become of no further effect.
8. Rights as Stockholder. The Participant or a Permitted Transferee of the
Performance Share Units shall have no rights as a stockholder with respect to
any share of Common Stock underlying a Performance Share Unit unless and until
the Participant becomes the holder of record or the beneficial owner of such
Common Stock, and no adjustment shall be made for dividends or distributions or
other rights in respect of such share of Common Stock for which the record date
is prior to the date upon which the Participant becomes the holder of record or
the beneficial owner thereof.
9.Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a Termination that grounds existed for
Cause at the time thereof, then the Participant shall be required, in addition
to any other remedy available (on a non-exclusive basis), to pay to the Company,
within ten (10) business days of the Company’s request to the Participant
therefor, an amount equal to the aggregate after-tax proceeds (taking into
account all amounts of tax that would be recoverable upon a claim of loss for
payment of such proceeds in the year of repayment) the Participant received upon
the sale or other disposition of, or distributions in respect of, the
Performance Share Units and any shares of Common Stock issued in respect
thereof. Any reference in this Agreement to grounds existing for a Termination
for Cause shall be determined without regard to any notice period, cure period,
or other procedural delay or event required prior to finding of or termination
with, Cause. The Performance Share Units and all proceeds thereof shall be
subject to the Company’s Clawback Policy (to comply with applicable laws or with
the Company’s Corporate Governance Guidelines or other similar requirements), as
in effect from time to time, to the extent the Participant is a director or
“officer” as defined in Rule 16a-1(f) promulgated under the Exchange Act.
10. Restrictive Covenants.
-3-

--------------------------------------------------------------------------------

(a)To the extent that the Participant is a party to an employment or similar
agreement with the Company or one of its Affiliates or Subsidiaries containing
non-competition, non-solicitation, non- interference or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such agreement shall govern and the following
provisions of this Section 10 shall not apply.
(b)Competitive Activity. To the extent a Participant (i) lives in a jurisdiction
where restrictive covenants are void as against public policy or (ii) has a
business title below the level of “director” and receives base compensation of
less than $100,000 (or its local currency equivalent) per year, Section 10(b) of
this Agreement shall be considered deleted from and therefore not part of this
Agreement.
(i) The Participant shall be deemed to have engaged in “Competitive Activity”
if, during the period commencing on the Date of Grant and ending on the date
that is 12 months after the Termination Date (the “Restricted Activity Period”),
the Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:
(I) During the Restricted Activity Period, the Participant will not, whether on
the Participant’s own behalf or on behalf of or in conjunction with any
individual, person, firm, partnership, joint venture, association, corporation
or other business organization, entity or enterprise whatsoever (“Person”),
directly or indirectly, solicit or assist in soliciting in competition with the
Company or any of its Subsidiaries or Affiliates, the business of any client or
prospective client:
(1)with whom the Participant had personal contact or dealings on behalf of the
Company or any of its Subsidiaries or Affiliates during the one-year period
preceding the Termination Date;
(2)with whom employees reporting to the Participant have had personal contact or
dealings on behalf of the Company or any of its Subsidiaries or Affiliates
during the one-year period preceding the Termination Date; or
(3)for whom the Participant had direct or indirect responsibility during the
one-year period preceding the Termination Date.
(II) During the Restricted Activity Period, the Participant will not directly or
indirectly:
(1)engage in any business that competes with the business of the Company or any
of its Subsidiaries or Affiliates, including, but not limited to, providing
formulation/dose form technologies and/or contract services to pharmaceutical,
biotechnology, over-the-counter and vitamins/minerals/‌supplements companies
related to pre-clinical and clinical development, formulation, analysis,
manufacturing and/or packaging and any other technology, product or service of
the type developed, manufactured or sold by the Company or any of its
Subsidiaries or Affiliates (including, without limitation, any other business
that the Company or any of its Subsidiaries or Affiliates have plans to engage
in as of the Termination Date) in any geographical area where the Company or any
of its Subsidiaries or Affiliates conducts business (a “Competitive Business”);
-4-

--------------------------------------------------------------------------------

(2)enter the employ of, or render any service to, any Person (or any division or
controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business;
(3)acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or
(4)interfere with, or attempt to interfere with, any business relationship
(whether formed before, on or after the Date of Grant) between the Company or
any of its Subsidiaries or Affiliates and any customer, client, supplier, or
investor of the Company or any of its Subsidiaries or Affiliates.
Notwithstanding anything to the contrary in this Agreement, the Participant may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in any Competitive Business that are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Participant (i)
is not a controlling person of, or a member of a group that controls, such
Person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person. Any such qualifying ownership shall not be deemed to
be engaging in Competitive Activity or a Restrictive Covenant Violation for
purposes of this Agreement.
(III) During the Restricted Activity Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly:
(1) solicit or encourage any employee of the Company or any of its Subsidiaries
or Affiliates to leave such Employment; or
(2) hire any such employee who was employed by the Company or any of its
Subsidiaries or Affiliates as of the Termination Date or who left such
employment coincident with, or within six (6) months prior to or after, the
Termination Date; provided, however, that this restriction shall cease to apply
to any employee who has not been employed by the Company or any of its
Subsidiaries or Affiliates for at least six (6) months.
(IV) During the Restricted Activity Period, the Participant will not, directly
or indirectly, solicit or encourage to cease to work with the Company or any of
its Subsidiaries or Affiliates any consultant then under contract with the
Company or any of its Subsidiaries or Affiliates.
(ii) It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 10(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and
-5-

--------------------------------------------------------------------------------

such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any of the other restrictions contained
in this Section 10(b).
(c)Confidentiality.
(i) The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisors who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information (including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, and government and
regulatory activities and approvals) concerning the past, current, or future
business, activities, and operations of the Company, its Subsidiaries or
Affiliates, and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.
(ii) Notwithstanding anything to the contrary in Section 10(c)(i), “Confidential
Information” shall not include any information that (w) is or becomes generally
available to the public other than as a result of a breach of this Section
10(c); (x) is already known by the recipient of the disclosed information at the
time of disclosure as evidenced by the recipient’s written records, (y) becomes
available to the recipient of the disclosed information on a non- confidential
basis from a source that is entitled to disclose it on a non-confidential basis,
or (z) was or is independently developed by or for the recipient of the
information without reference to Confidential Information, as evidenced by the
recipient’s written records.
(iii) Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Agreement (unless this Agreement
shall be publicly available as a result of a regulatory filing made by the
Company or one of its Affiliates or Subsidiaries); provided, that the
Participant may disclose to any prospective future employer the provisions of
Section 10 of this Agreement provided such prospective future employer agrees to
maintain the confidentiality of such terms.
(iv) Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property
(including, without limitation, any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name, or other source indicator) owned or
used by the Company, its Subsidiaries, or Affiliates; (y) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters, and other data) in the Participant’s possession or
control (including any of the foregoing stored or located in the Participant’s
office, home, laptop, or other computer, whether or not Company property) that
contain Confidential Information or otherwise relate to the business of the
Company or one of its Affiliates or Subsidiaries, except that the Participant
may retain only those portions of any personal notes, notebooks and diaries that
do not contain any Confidential Information; and (z) notify and fully cooperate
with the Company regarding the delivery or destruction of any other Confidential
Information of which the Participant is or becomes aware.

-6-

--------------------------------------------------------------------------------

(v) Notwithstanding the foregoing, pursuant to 18 U.S.C. § 1833(b) the parties
to this Agreement have the right to disclose in confidence trade secrets to
federal, state, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. The parties
to this Agreement also have the right to disclose trade secrets in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal and protected from public disclosure. 18 U.S.C. § 1833(b) states: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that—(A) is made—(i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets where such
disclosure is expressly allowed by 18 U.S.C. § 1833(b).
(d)Equitable Relief. Notwithstanding the remedies set forth in Section 9 above
and notwithstanding any other remedy that would otherwise be available to the
Company at law or in equity, the Company and the Participant agree and
acknowledge that if an actual or threatened Restrictive Covenant Violation
occurs, the Company will be entitled to an injunction and/or other equitable
relief restraining the Participant from the Restrictive Covenant Violation
without the necessity of posting a bond or proving actual damages.
11. Tax Withholding.
(a)Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company or, if different, the Service Recipient, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Service Recipient. The Participant further acknowledges that neither the Company
nor the Service Recipient (1) makes any representation or undertaking regarding
the treatment of any Tax-Related Item in connection with any aspect of the
Performance Share Units, including, but not limited to, the grant, vesting or
settlement of the Performance Share Units, the subsequent sale of shares of
Common Stock acquired pursuant to such settlement and the receipt of any
dividend or any dividend equivalent; and (2) commits to or is under any
obligation to structure the terms of the grant or any aspect of the Performance
Share Units to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Participant is
subject to Tax-Related Items in more than one jurisdiction, the Participant
acknowledges that the Company or the Service Recipient (or former Service
Recipient, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)Satisfaction of Withholding Obligations. Prior to any relevant taxable or tax
withholding event, as applicable, the Participant shall make adequate
arrangements satisfactory to the Company or the Service Recipient, as
appropriate, to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and the Service Recipient, or their respective agents, at
their discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by any of the means described in the Plan or by such other
means or method as the Committee in its sole discretion and without notice to
the Participant deems appropriate; provided, however, that, if the Participant
is subject to Section 16 of the Exchange Act, then the Participant may elect, in
advance of any tax withholding event, to satisfy the amount of all required
Tax-Related Items in respect of the Performance Share Units in cash, and, in the
absence of Participant’s timely election, the Company will withhold shares of
Common Stock upon the relevant tax withholding event.

-7-

--------------------------------------------------------------------------------

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the maximum or another rate that is higher than the Participant's actual rate is
used, the Company or the Service Recipient may refund any over-withheld amount
to the Participant in cash (with no entitlement to the Common Stock equivalent),
or, if not refunded, the Participant may seek a refund from the local tax
authorities. If the obligation for Tax-Related Items is satisfied by withholding
shares of Common Stock, the Participant shall be deemed for tax purposes to have
been issued the full number of shares of Common Stock subject to the vested
Performance Share Units, notwithstanding that a portion of the shares of Common
Stock is held back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant shall pay to the Company or the Service Recipient any
amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares of Common Stock
or the proceeds of the sale of shares of Common Stock, if the Participant fails
to comply with the Participant’s obligations in connection with the Tax-Related
Items.
12. Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as provided in this Agreement; provided, that, unless and until some other
address be so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, to the attention of the Company’s General Counsel, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted, or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.
13. No Right to Continued Employment. Neither the Plan nor this Agreement nor
the granting of the Performance Share Units that are the subject of this
Agreement shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any of
its Affiliates or Subsidiaries. Further, the Company, or, if different, the
Service Recipient, may at any time dismiss the Participant or discontinue any
consulting relationship, free from any liability or any claim under the Plan or
this Agreement, except as otherwise expressly provided in this Agreement.
14. Nature of Grant. In accepting the grant of the Performance Share Units, the
Participant acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended, or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of the Performance Share Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of
Performance Share Units, or benefits in lieu of Performance Share Units, even if
Performance Share Units have been granted in the past;
-8-

--------------------------------------------------------------------------------

(c)all decisions with respect to future Performance Share Units or other grants,
if any, will be at the sole discretion of the Company;
(d)neither the Performance Share Unit grant nor the Participant’s participation
in the Plan shall create any right to employment or be interpreted as forming an
employment or service contract with the Company, the Service Recipient or any
Affiliate or Subsidiary of the Company or interfere with the ability of the
Company, the Service Recipient or any Affiliate or Subsidiary of the Company, as
applicable, to terminate the Participant’s employment or service contract (if
any), to the extent otherwise permitted by law or any applicable agreement other
than this Agreement;
(e)unless otherwise agreed with the Company, none of the Performance Share
Units, the shares of Common Stock subject to the Performance Share Units, and
the income and value of same is granted as consideration for, or in connection
with, the service the Participant may provide as a director of the Company, the
Service Recipient, or any Affiliate or Subsidiary of the Company;
(f)the Participant is voluntarily participating in the Plan;
(g)none of the Performance Share Units, the shares of Common Stock subject to
the Performance Share Units, and the income and value of same is intended to
replace any pension right or other form of compensation;
(h)none of the Performance Share Units, the shares of Common Stock subject to
the Performance Share Units, and the income and value of same is part of normal
or expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal, or
end-of-service payments, any bonus, holiday pay, long-service award, pension, or
retirement or welfare benefit, or any similar payment;
(i)the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(j)no claim or entitlement to compensation or damages shall arise from any
forfeiture of the Performance Share Units resulting from a Termination (for any
reason whatsoever, whether or not later found to be invalid or in breach of any
employment-related law in any jurisdiction applicable to the Participant’s
employment or the terms of the Participant’s employment agreement, if any), and,
in consideration of the grant of the Performance Share Units to which the
Participant is otherwise not entitled, the Participant irrevocably agrees never
to institute any claim against the Company, the Service Recipient, or any of the
Affiliates or Subsidiaries of the Company, waives the Participant’s ability, if
any, to bring any such claim, and releases the Company, the Service Recipient,
and the Company’s Affiliates and Subsidiaries from any such claim; if,
notwithstanding anything to the contrary in the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim;
(k)unless otherwise provided in the Plan or by the Company in its discretion,
neither the Performance Share Units nor any benefit evidenced by this Agreement
creates any entitlement either (i) to have the Performance Share Units or any
such benefit transferred to or assumed by another company or (ii) to be
exchanged, cashed out, or substituted for, in connection with any corporate
transaction affecting the Common Stock; and
-9-

--------------------------------------------------------------------------------

(l)the Participant acknowledges and agrees that none of the Company, the Service
Recipient, and any Affiliate or Subsidiary of the Company shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency,
if any, and the United States Dollar that may affect the value of the
Performance Share Units or of any amount due to the Participant pursuant to the
settlement of the Performance Share Units or the subsequent sale of any share of
Common Stock acquired upon settlement.
15. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant is hereby advised
to consult with the Participant’s own personal tax, legal, and financial
advisors regarding the Participant’s participation in the Plan before taking any
action related to the Plan.
16. Data Privacy. The Participant hereby explicitly and without reservation
consents to the collection, use, and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Performance Share Unit grant material by and among, as applicable, the Service
Recipient, the Company, and its other Affiliates or Subsidiaries for the
exclusive purpose of implementing, administering, and managing the Participant’s
participation in the Plan.
The Participant understands that the Service Recipient, the Company, and its
other Affiliates or Subsidiaries may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, email address, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
share of Common Stock or directorships held in the Company, or details of all
Performance Share Units or any other entitlement to shares of Common Stock
awarded, canceled, exercised, vested, unvested, or outstanding in the
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering, and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other third-party administrator or stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipient of the
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the Company, Morgan Stanley Smith Barney LLC, and any
other possible recipient that may assist the Company (presently or in the
future) with implementing, administering, and managing the Plan to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the sole purpose of implementing, administering, and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer, and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendment to Data or
refuse or withdraw the consents in this Section 16, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
Further, the Participant understands that the Participant is providing on a
purely voluntary basis the consents described in this Agreement. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s Employment or service with the Service
Recipient will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company may be
unable to grant Performance Share Units or other awards to the Participant or
administer or maintain such awards. Therefore, the Participant understands that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
-10-

--------------------------------------------------------------------------------

the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.
The Participant understands that the Company may rely on a different legal basis
for the collection, processing, and/or transfer of Data either now or in the
future and/or request the Participant to provide another data privacy consent.
If applicable and upon request of the Company or the Service Recipient, the
Participant agrees to provide an executed acknowledgment or data privacy consent
(or any other acknowledgments, agreements, or consents) to the Company and/or
the Service Recipient that the Company and/or the Service Recipient may deem
necessary to obtain under the data privacy laws in the Participant’s country,
either now or in the future. The Participant understands that the Participant
may be unable to participate in the Plan if the Participant fails to execute any
such acknowledgment, agreement, or consent requested by the Company and/or the
Service Recipient.
17. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors, and, to the extent permitted, assigns or other
Permitted Transferees of the parties to this Agreement.
18. Waiver and Amendments. Subject to Section 13(b) of the Plan, the Committee
may waive any condition or right under, amend any term of, or alter, suspend,
discontinue, cancel, or terminate, this Agreement, prospectively or
retroactively (including after the Participant’s Termination); provided, that
any such waiver, amendment, alteration, suspension, discontinuance,
cancellation, or termination that would materially and adversely affect the
rights of the Participant under this Agreement shall not to that extent be
effective without the consent of the Participant. No waiver by either of the
parties hereto of their rights under this Agreement shall be deemed to
constitute a waiver with respect to any subsequent occurrence or transaction
under this Agreement unless such waiver specifically states that it is to be
construed as a continuing waiver.
19. Governing Law; Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the federal and state courts located in the State
of New Jersey, and hereby waive any objection to proceeding in such
jurisdiction, including any objection regarding an inconvenient forum.
20. Plan. The terms and conditions of the Plan are incorporated in this
Agreement by reference. In the event of a conflict or inconsistency between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the Plan shall govern and control.
21. Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
22. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any document related to current or future participation in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
23. Imposition of Other Requirements. The Company reserves the right to impose
any other requirement on the Participant’s participation in the Plan, on the
Performance Share Units, and on
-11-

--------------------------------------------------------------------------------

any share of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreement or undertaking that
may be necessary to accomplish the foregoing.
24. Section 409A of the Code. It is intended that the Performance Share Units be
exempt from or compliant with Section 409A of the Code (together with any
Department of Treasury regulation and other interpretive guidance issued
thereunder, including without limitation any such regulation or other guidance
that may be issued after the date hereof, “Section 409A”) and this Agreement
shall be interpreted, construed, and operated to reflect such intent. However,
notwithstanding any other provision of the Plan, the Grant Notice, or this
Agreement, if at any time the Committee determines that the Performance Share
Units (or any portion thereof) may be subject to Section 409A, the Committee
shall have the right in its sole discretion (without any obligation to do so or
to indemnify the Participant or any other person for failure to do so) to adopt
such amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies, and procedures with
retroactive effect), or take any other action, as the Committee determines is
necessary or appropriate either for the Performance Share Units to be exempt
from the application of Section 409A or to comply with the requirements of
Section 409A.
25. Appendix. Notwithstanding any term or condition in this Agreement, the
Performance Share Unit grant shall be subject to any special term or condition
set forth in Appendix 1 to this Agreement for the Participant’s country.
Moreover, if the Participant relocates to one of the countries included in
Appendix 1, the special terms and conditions for such country will apply to the
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix 1 constitutes part of this Agreement.
26. Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant’s
country may have certain foreign asset/account, exchange control, and/or tax
reporting requirements, which may affect the Participant’s ability to acquire or
hold shares of Common Stock under the Plan or cash received from participating
in the Plan (including any dividend received or sale proceeds arising from the
sale of shares of Common Stock) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets, or transactions to the tax or other authorities in Participant’s
country. The Participant may also be required to repatriate the sale proceeds or
other funds received as a result of the Participant’s participation in the Plan
to Participant’s country through a designated bank or broker and/or within a
certain time after receipt. The Participant acknowledges that it is the
Participant’s responsibility to be compliant with such regulations and the
Participant should consult Participant’s personal legal advisor for further
details.
27. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that the Participant may be subject to the insider trading restrictions and/or
market abuse laws of one or more countries that may affect the Participant’s
ability to accept, acquire, sell, or otherwise dispose of shares of Common
Stock, rights to shares of Common Stock (e.g., Performance Share Units), or
rights linked to the value of shares of Common Stock under the Plan during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by the laws in applicable jurisdictions). Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders the Participant placed before the Participant possessed inside
information. Further, the Participant could be prohibited from (i) disclosing
the inside information to any third party, which may include fellow employees,
and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restriction that may be imposed under any applicable
Company securities trading policy. The Participant acknowledges that
-12-

--------------------------------------------------------------------------------

Participant is responsible for complying with any applicable restrictions and is
encouraged to speak to Participant’s own personal legal advisor for further
details regarding any insider trading and/or market abuse laws applicable to the
Participant.
28. Entire Agreement; Miscellaneous. This Agreement, the Grant Notice, and the
Plan constitute the entire understanding between the Participant and the Company
regarding the Performance Share Units. This Agreement, the Grant Notice, and the
Plan supersede any prior agreement, commitment, or negotiation concerning the
Performance Share Units. The headings used in this Agreement, including without
limitation Exhibit A and Appendix 1, are for convenience only and shall not
affect its interpretation.
[Remainder of page intentionally left blank]




-13-

--------------------------------------------------------------------------------



Exhibit A to Performance Share Unit Agreement
1. Vesting. Except as otherwise expressly provided in Section 6 of the
Agreement, provided the Participant has not incurred a Termination on or prior
to the Regular Vesting Date, the Performance Share Units granted under the Grant
Notice to which this Agreement relates shall vest upon the date on which the
Committee determines and certifies, as applicable, the attainment level of both
the EPS Performance Percentage (as defined below) and the RTSR Performance
Percentage (as defined below)(the “Regular Vesting Date”) with respect to the
period commencing on July 1, 20XX and ending on June 30, 20XX (the “Performance
Period”), in each case as of the last day of the Performance Period, which
determination shall be made no later than the seventy-fifth (75th) day following
the end of the Performance Period. As determined by the Committee, the number of
Performance Share Units, if any, in which the Participant vests shall be equal
to the sum of (a) the product of (i) the EPS Target Number of Performance Share
Units (as set forth in the Grant Notice) and (ii) the EPS Performance
Percentage, plus (b) the product of (i) the RTSR Target Number of Performance
Share Units (as set forth in the Grant Notice) and (ii) the RTSR Performance
Percentage. Upon the Regular Vesting Date, the Restricted Period shall expire
and any vested Performance Share Units shall be settled in accordance with
Section 5 of the Agreement. Any Performance Share Units that do not vest in
accordance with this Exhibit A (to the extent not previously forfeited pursuant
to Section 6 of the Agreement) shall, effective as of the Regular Vesting Date,
be forfeited by the Participant without consideration.
2. Change in Control. Notwithstanding Section 1 of this Exhibit A, the following
shall apply in connection with a Change in Control:
(a) In the event of a Change in Control prior to the last day of the Performance
Period, to the extent the stock of the acquiring or successor entity is publicly
traded and the Performance Shares Units are assumed, continued, or substituted,
the Performance Share Units shall be converted, immediately prior to the Change
in Control, to a number of time-based Restricted Stock Units equal to the sum of
(A) the EPS Target Number of Performance Share Units, and (B) either of the
following (1) if the Change in Control occurs in the first year of the
Performance Period, the RTSR Target Number of Performance Share Units, or (2) if
the Change in Control occurs after the first year of the Performance Period, a
number of Performance Share Units that would become eligible to vest based on
the attainment level of the Relative Total Shareholder Return Performance Goal
calculated as of a shortened Performance Period that ends on the date
immediately preceding the date of the Change in Control (the “Converted RSUs”).
The Converted RSUs shall be eligible to vest based on the Participant’s
continued Employment through the Regular Vesting Date (which, for purposes of
the Converted RSUs, shall be the last day of the Performance Period), except as
otherwise provided in Section 6(b) – (d) of the Agreement. Provided that the
Participant has not incurred a Termination prior to the Regular Vesting Date
(subject to Section 6(b) – (d) of the Agreement), the Restricted Period with
respect to the Converted RSUs shall expire upon the Regular Vesting Date and any
vested Converted RSUs shall be settled in accordance with Section 5 of the
Agreement.
(b) In the event of a Change in Control prior to the last day of the Performance
Period, to the extent the acquiring or successor entity does not assume,
continue, or substitute the Performance Share Units, or the stock of the
acquiring or successor entity is not publicly traded, the Performance Share
Units shall be replaced with a right to receive, within thirty (30) days
following the date of the Change in Control, a cash payment equal to the sum of
(i) the product of (A) the Per Share Cash Amount (as defined below), multiplied
by (B) the EPS Target Number of Performance Share Units, and (ii) the product of
(A) the Per Share Cash Amount, multiplied by (B) either (1) if the Change in
Control occurs in the first year of the Performance Period, the RTSR Target
Number of Performance Share Units, or (2) if the Change in Control occurs after
the first year of the Performance Period, a number of Performance Share Units
that



--------------------------------------------------------------------------------



would become eligible to vest based on the attainment of the Relative Total
Shareholder Return Performance Goal calculated as of a shortened Performance
Period that ends on the date immediately preceding the date of the Change in
Control. The “Per Share Cash Amount” for purposes of this Section 2(b) means an
amount equal to the sum of (I) the average of the closing price of the Common
Stock for the 20 trading days immediately preceding the date of the Change in
Control and (II) any cash dividend payable on a share of Common Stock during the
20 trading-day period described in the foregoing. If settlement of the
Performance Share Units may not be made within the period specified in this
Section 2(b) due to the limitation in Section 14(t)(iii)(A) of the Plan, such
settlement shall be made in accordance with Section 5 of the Agreement.
(c) In the event of a Change in Control on or after the last day of the
Performance Period but prior to the settlement of such Performance Share Units
in shares of Common Stock in accordance with this Agreement, the Participant
shall receive whatever a stockholder of shares of Common Stock equal in number
to the settlement amount (determined in accordance with Section 1 of this
Exhibit A) would have been eligible to receive due to such Change in Control,
with such settlement occurring in accordance with Section 5 of the Agreement.
(d) Any Performance Share Unit that does not vest or become Converted RSUs, as
applicable, shall immediately be forfeited without any further action by the
Company or the Participant and without any payment of consideration therefor.
3. Earnings Per Share Performance Goal
For purposes of this Agreement:
“Cumulative EPS” means the sum of the EPS (as defined below) for each fiscal
year of the Company or portion thereof in the Performance Period;
“Earnings Per Share” or “EPS” for any period means the Company’s “adjusted net
income” for such period, as publicly reported by the Company, divided by the
average number of fully diluted shares of Common Stock outstanding in such
period, as publicly reported by the Company; and
“EPS Performance Percentage” means the percentage as set forth in the below
table, representing the performance level of attainment of the Earnings Per
Share performance goal set forth in the below table.

Performance Level
Cumulative EPS
Percent of Target Goal
EPS Performance Percentage
Below ThresholdBelow $X.XXBelow 75%0%Threshold$ X.XX75%50%


Between $ X.XX
and $Y.YY


Linearly interpolate between 50% and 100%Target$Y.YY100%100%


Between $Y.YY
and $Z.ZZ


Linearly interpolate between 100% and 200%Maximum$Z.ZZ (or higher)125%200%

4. Relative Total Shareholder Return Performance Goal
For purpose of this Agreement:
“Beginning Stock Price” means the average of the closing prices of the Common
Stock or the shares of the Peer Group (as defined below), as applicable, for the
20 trading days ending on the trading date immediately preceding the first day
of the Performance Period;

A-2

--------------------------------------------------------------------------------



“Ending Stock Price” means the average of the closing prices of the Common Stock
or the shares of the Peer Group, as applicable, for the 20 trading days up to
and including (if a trading day) the last day of the Performance Period;
“Peer Group” means the companies that comprise the S&P Composite 1500 Health
Care Index. Companies that are members of the index at the beginning of the
Performance Period that subsequently cease to be listed in the index as a result
of acquisitions, mergers, or combinations involving such companies shall be
excluded from the Peer Group. Companies that are members of the index at the
beginning of the Performance Period that subsequently file for bankruptcy during
the Performance Period shall be treated as worst performers for purposes of the
Relative Total Shareholder Return Performance Goal calculation;
“Relative Total Shareholder Return” or “RTSR” means the quotient equal to
(i) the Ending Stock Price minus the Beginning Stock Price plus assumed
reinvestment as of the ex-dividend date of ordinary and extraordinary cash
dividends, if any, paid by the applicable issuer during the Performance Period,
divided by (ii) the Beginning Stock Price. Relative Total Shareholder Return
expressed as a formula shall be as follows:

Relative Total Shareholder Return=
(Ending Stock Price –
Beginning Stock Price +
Assumed Dividend Reinvestment)
Beginning Stock Price

The stock prices and cash dividend payments reflected in the calculation of
Total Shareholder Return shall be adjusted to reflect stock splits during the
Performance Period, and dividends shall be assumed to be reinvested in the
relevant issuer’s shares for purposes of the calculation of Total Shareholder
Return; and
“RTSR Performance Percentage” means the percentage as set forth in the below
table, representing the performance level of attainment of the Relative Total
Shareholder Return Performance Goal set forth in the below table.
RTSR Percentile Rank Relative to RTSR of Peer Group
Performance LevelRTSR Performance PercentageBelow 25th PercentileBelow
Threshold0%25th PercentileThreshold50%
Between 25th Percentile
and Median


Linearly interpolate between
50% and 100%
MedianTarget100%
Between Median
and 75th Percentile


Linearly interpolate between 100% and 150%75th Percentile and AboveMaximum150%







A-3

--------------------------------------------------------------------------------



APPENDIX 1
PERFORMANCE SHARE UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS UNDER THE
CATALENT, INC.
2018 OMNIBUS INCENTIVE PLAN
(Performance Period commencing on July 1, 20XX and ending on June 30, 20XX)
COUNTRY-SPECIFIC TERMS AND CONDITIONS
All capitalized terms used in this Appendix 1 that are not defined in this
Appendix 1 have the meanings defined in the Plan or the Agreement.
Terms and Conditions
This Appendix 1 includes additional or different terms and conditions that
govern the Performance Share Units if the Participant works or resides in one of
the countries listed below. The Participant understands that if the Participant
is a citizen or resident of a country other than the one in which the
Participant is currently residing and/or working, transfers Employment and/or
residency after the Date of Grant, or is considered a resident of another
country for local law purposes, the Company shall, in its discretion, determine
to what extent the terms and conditions contained in this Appendix 1 shall apply
to the Participant.
Notifications
This Appendix 1 also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2018.
Such laws are often complex and change frequently. As a result, the Participant
should not rely on the information in this Appendix 1 as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time the Performance Share Units vest
or at the time the Participant sells the shares of Common Stock.
In addition, the information contained in this Appendix 1 is general in nature
and may not apply to the Participant’s particular situation, and the Company is
not in a position to assure the Participant of a particular result. Accordingly,
the Participant should seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently residing and/or working, transfers
Employment and/or residency after the Date of Grant, or is considered a resident
of another country for local law purposes, the information contained in this
Appendix 1 may not apply to the Participant.






--------------------------------------------------------------------------------



EUROPEAN UNION / EUROPEAN ECONOMIC AREA
Terms and Conditions
Data Privacy. If the Participant is employed in the European Union or the
European Economic Area, the following provision replaces Section 16 of the
Agreement:
The Company is located at 14 Schoolhouse Road, Somerset, New Jersey 08873, USA
and grants employees of the Company and its Subsidiaries or Affiliates the
opportunity to participate in the Plan, at the Company’s sole discretion. If the
Participant would like to participate in the Plan, the Participant understands
that the Participant should review the following information about the Company’s
data processing practices.
(a) Data Collection and Usage. Pursuant to applicable data protection laws, the
Participant is hereby notified that the Company collects, processes, uses, and
transfers certain personally identifiable information about the Participant for
the exclusive legitimate purpose of implementing, administering, and managing
the Plan and generally administering employee equity awards, specifically, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any equity or directorships held in the Company and any
Affiliate or Subsidiary, and details of all Performance Share Units or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested,
or outstanding in the Participant’s favor, which the Company receives from the
Participant or the Service Recipient (“Personal Data”). In order to facilitate
Participant’s participation in the Plan, the Company will collect, process, use,
and transfer the Participant’s Personal Data for purposes of allocating shares
of Common Stock and implementing, administering, and managing the Plan. The
Company’s collection, processing, use, and transfer of the Participant’s
Personal Data is necessary for the performance of the Plan and pursuant to the
Company’s legitimate business interests of managing the Plan and generally
administering employee equity awards. The Participant’s refusal to provide
Personal Data would make it impossible for the Company to perform its
contractual obligations and may affect Participant’s ability to participate in
the Plan. As such, by participating in the Plan, Participant voluntarily
acknowledges the collection, use, processing, and transfer of Participant’s
Personal Data as described herein.
(b) Stock Plan Administration Service Providers. The Company transfers
participant data to Morgan Stanley Smith Barney LLC, an independent service
provider based in the United States, which assists the Company with the
implementation, administration, and management of the Plan. In the future, the
Company may select a different service provider and share the Participant’s data
with another company that serves in a similar manner. The Company’s service
provider will open an account for the Participant to receive and trade shares of
Common Stock. The Participant’s Personal Data will only be accessible by those
individuals requiring access to it for purposes of implementing, administering,
and operating the Plan.
(c) International Data Transfers. The Company and its service providers operate,
relevant to the Company, in the United States, which means that it will be
necessary for Personal Data to be transferred to, and processed in, the United
States. By participating in the Plan, the Participant understands that the
service providers will receive, possess, use, retain, and transfer the
Participant’s Personal Data for the purposes of implementing, administering, and
managing the Participant’s participation in the Plan. When transferring the
Participant’s Personal Data to these service providers, the Company provides
appropriate safeguards in accordance with the EU Standard Contractual Clauses.
The Participant may request a copy of the safeguards used to protect the
Participant’s Personal Data by contacting Privacy@Catalent.com.

App. 1-2

--------------------------------------------------------------------------------



(d) Data Subject Rights. To the extent provided by law, the Participant has the
right to request access to Personal Data, rectification of Personal Data,
erasure of Personal Data, restriction of processing of Personal Data, and
portability of Personal Data. The Participant may also have the right to object,
on grounds related to a particular situation, to the processing of Personal
Data, as well as opt-out of the Plan herein, in any case without cost, by
contacting in writing Privacy@Catalent.com. The Participant’s provision of
Personal Data is a contractual requirement. The Participant understands,
however, that the only consequence of refusing to provide Personal Data is that
the Company may not be able to allow the Participant to participate in the Plan
or grant other equity awards to the Participant or administer or maintain such
awards. For more information on the consequences of the refusal to provide
Personal Data, the Participant may contact Privacy@Catalent.com. The Participant
may also have the right to lodge a complaint with the relevant data protection
supervisory authority.
(e) Data Retention. The Company will use the Participant’s Personal Data only as
long as is necessary to implement, administer, and manage the Participant’s
participation in the Plan or as required to comply with legal or regulatory
obligations, including under tax and security laws. When the Company no longer
needs the Participant’s Personal Data, which will generally be seven (7) years
after the Participant participates in the Plan, the Company will remove it from
it from its systems. If the Company keeps data longer, it would be to satisfy
legal or regulatory obligations and the Company’s legal basis would be relevant
laws or regulations.
ARGENTINA
Notifications
Securities Law Information. Neither the Performance Share Units nor the
underlying shares of Common Stock are publicly offered or listed on any stock
exchange in Argentina. The offer is private and not subject to the supervision
of the Argentine Securities Exchange Commission (Comisión Nacional de Valores
(CNV)) or any other governmental authority in Argentina.
Personal Assets Tax Information. The Participant may be subject to a personal
assets tax depending on the value of Participant’s computable assets per year
(including any shares of Common Stock acquired under the Plan). The rules for
determining the Participant’s personal assets tax liability, if any, are
complex, and the Participant is advised to speak with Participant’s personal tax
advisor to determine the Participant’s obligations with respect to the personal
assets tax.
Bank Tax Information. The Tax on Checking Accounts (“Bank Tax”) is imposed on
funds transferred to or from bank accounts in Argentina. It is possible that the
Bank Tax may apply to payments made to the Participant’s bank account in
relation to the sale of any shares of Common Stock acquired upon vesting of the
Performance Share Units and/or the receipt of any cash dividends paid with
respect to shares of Common Stock, although there are some limited exemptions
from the Bank Tax. The Participant should speak with Participant’s personal tax
advisor to determine Participant’s obligations with respect to the Bank Tax and
whether the Participant may be eligible for an exemption from the Bank Tax.
Exchange Control Information. Certain restrictions and requirements may apply if
and when the Participant transfers proceeds from the sale of shares of Common
Stock or any cash dividends paid with respect to such shares of Common Stock
into Argentina.
Please note that exchange control regulations in Argentina are subject to
change. The Participant should speak with Participant’s personal legal advisor
regarding any exchange control obligations that the Participant may have prior
to vesting in the Performance Share Units or remitting funds into Argentina, as
the Participant is responsible for complying with applicable exchange control
laws.

App. 1-3

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. The Participant must report any
share of Common Stock acquired under the Plan and held by the Participant on
December 31st of each year on the Participant’s annual tax return for that year.
The Participant is strongly advised to consult the Participant’s personal tax
advisor to ensure compliance with this tax reporting obligation.
BELGIUM
Notifications
Foreign Asset/Account Reporting Information. The Participant is required to
report any security or bank account (including a brokerage account) opened and
maintained outside Belgium on Participant’s annual tax return. In a separate
report, the Participant must provide the National Bank of Belgium with certain
details regarding such foreign accounts (including the account number, bank name
and country in which such account was opened). This report, as well as
additional information on how to complete it, can be found on the website of the
National Bank of Belgium at www.nbe.be, under the Kredietcentrales / Centrales
des crédits caption.
Stock Exchange Tax Information. A stock exchange tax will apply on the sale of
shares of Common Stock acquired from vesting of the Performance Share Units. The
Participant is responsible for paying and reporting the stock exchange tax due
on the sales transaction.
Brokerage Account Tax Information. A brokerage account tax may apply if the
average annual value of the securities the Participant holds (including shares
of Common Stock acquired under the Plan) in a brokerage or other securities
account exceeds certain thresholds. The Participant should consult with
Participant’s tax advisor for details regarding Participant’s obligations with
respect to the brokerage account tax.
BRAZIL
Terms and Conditions
Nature of Grant. The following provisions supplement Section 14 of the
Agreement:
In accepting the Performance Share Units, the Participant agrees that (i)
Participant is making an investment decision, (i) the shares of Common Stock
will be issued to the Participant only if the vesting conditions are met, and
any necessary service is rendered by the Participant over the Restricted Period,
and (iii) the value of the underlying shares of Common Stock is not fixed and
may increase or decrease in value over the Restricted Period without
compensation to the Participant.
Compliance with Law. By accepting the Performance Share Units, the Participant
acknowledges Participant’s agreement to comply with applicable Brazilian laws
and to pay any and all applicable Tax-Related Items associated with the
Performance Share Units, the receipt of any dividend, and the sale of shares of
Common Stock acquired under the Plan.
Notifications
Exchange Control Information. If the Participant is resident or domiciled in
Brazil, the Participant will be required to submit a declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil annually, if the
aggregate value of such assets and rights is equal to or greater than
US$100,000. If the aggregate value of such assets and rights exceeds
US$100,000,000, the Participant will be required to make such declarations on a
quarterly basis. Assets and rights that must be reported include shares of
Common Stock acquired under the Plan. Foreign individuals holding Brazilian
visas are considered Brazilian residents for purposes of this reporting
requirement and must declare at least the assets held abroad that were acquired
subsequent to the date of admittance as a resident of Brazil.

App. 1-4

--------------------------------------------------------------------------------



Tax on Financial Transactions. If the Participant repatriates the proceeds from
the sale of shares of Common Stock or receipt of any cash dividend and converts
the funds into local currency, the Participant may be subject to the Tax on
Financial Transactions.
CANADA
Terms and Conditions. The following terms and conditions apply if the
Participant resides in Quebec:
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir expressément exigé la rédaction en anglais du
présent Contrat, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaires intentées, directement ou indirectement, relatifs au, ou suite au,
présent Contrat.
Data Privacy. The following provision supplements Section 16 of the Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and its Affiliates and
Subsidiaries, and any designated broker that may be selected by the Company, to
assist with the Plan to disclose and discuss the Plan with their respective
advisors. The Participant further authorizes the Company and its Subsidiaries to
record such information and to keep such information in Participant’s employee
file.
Notifications
Securities Law Information. The Participant is permitted to sell shares of
Common Stock acquired under the Plan through the Company’s designated broker,
provided the resale of such shares of Common Stock takes place outside of Canada
through the facilities of a stock exchange on which the shares of Common Stock
are listed. The shares of Common Stock are currently listed on the New York
Stock Exchange.
Foreign Asset/Account Reporting Information. Foreign property, including
Performance Share Units, shares of Common Stock acquired under the Plan, and
other rights to receive shares of Common Stock of a non-Canadian company held by
a Canadian resident must generally be reported annually on a Form T1135 (Foreign
Income Verification Statement) if the total cost of the foreign property exceeds
C$100,000 at any time during the year. Thus, unvested Performance Share Units
must be reported – generally at a nil cost – if the C$100,000 cost threshold is
exceeded because the Participant holds other foreign property. When shares of
Common Stock are acquired, their cost generally is the adjusted cost base
(“ACB”) of the shares of Common Stock. The ACB would ordinarily equal the fair
market value of the shares of Common Stock at the time of acquisition, but if
the Participant owns other shares of Common Stock of the same company, this ACB
may need to be averaged with the ACB of the other shares of Common Stock. The
Participant should consult Participant’s personal legal advisor to ensure
compliance with applicable reporting obligations.
CHINA
Terms and Conditions
The following terms and conditions will be applicable to the Participant to the
extent that the Company, in its discretion, determines that the Participant’s
participation in the Plan will be subject to exchange control restrictions in
the People’s Republic of China (“PRC”), as implemented by the PRC State
Administration of Foreign Exchange (“SAFE”).

App. 1-5

--------------------------------------------------------------------------------



Settlement of Vested Performance Share Units. This provision replaces Section 5
of the Agreement:
Notwithstanding anything to the contrary in the Plan or the Agreement, the
Performance Share Units do not provide the Participant with any right to receive
shares of Common Stock. Upon vesting, the Performance Share Units shall be
settled and paid only in cash through local payroll in an amount equal to the
fair market value of the shares of Common Stock at vesting less any Tax-Related
Items. The Participant agrees to bear any currency fluctuation risk between the
time the Performance Share Units vest and the time the cash payment is
distributed to the Participant. Notwithstanding the foregoing, the Company
reserves the right to settle the Performance Share Units in shares of Common
Stock, in its discretion.
FRANCE
Terms and Conditions
Type of Performance Share Units. The Performance Share Units are not granted as
“French-qualified” awards and are not intended to qualify for the special tax
and social security treatment applicable to shares granted for no consideration
under Sections L. 225-197 to L. 225-197-6 of the French Commercial Code, as
amended.
Consent to Receive Information in English. By accepting the Performance Share
Units, the Participant confirms having read and understood the documents related
to the Performance Share Units (the Plan and the Agreement) which were provided
in the English language. The Participant accepts the terms of these documents
accordingly.
Consentement Relatif à l'Utilisation de la Langue Anglaise. En acceptant
l’Attribution, le Participant confirme avoir lu et compris les documents
relatifs à cette Attribution (le Plan et le Contrat d'Attribution) qui ont été
remis en langue anglaise. Le Participant accepte les termes de ces documents en
conséquence.
Notifications
Exchange Control Information. The Participant must declare to the customs and
excise authorities any cash or securities the Participant imports or exports
without the use of a financial institution when the value of the cash or
securities is equal to or exceeds €10,000 for 2018. The declaration must be
filed with the local customs service of the frontier where the cash or
securities are imported or exported. The filing must be executed by the person
who completes the transaction. It is the Participant’s obligation to comply with
the exchange controls applicable to the Participant, not the Company’s or the
Service Recipient’s.
Foreign Asset/Account Reporting Information. The Participant is required to
report all foreign accounts (whether open, current, or closed) to the French tax
authorities when filing Participant’s annual tax return. Additional monthly
reporting obligations may apply if the Participant's foreign account balances
exceed €1,000,000. Failure to complete these reports trigger penalties for the
French resident Participant. The Participant should consult Participant’s
personal legal advisor regarding the details of this reporting obligation.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported electronically to the German Federal Bank (Bundesbank). In the case of
payments made or received in connection with securities (including proceeds
realized upon the sale of shares of Common Stock), the report must be made by
the 5th day of the month following the month in which the payment was made or
received. The form of the report (“Allgemeine Meldeportal Statistik”) can be
accessed via the
App. 1-6

--------------------------------------------------------------------------------



Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. The Participant understands that if the Participant makes or receives a
payment in excess of this amount, the Participant is responsible for complying
with applicable reporting requirements.
ITALY
Terms and Conditions
Plan Document Acknowledgement. By accepting the Performance Share Units, the
Participant acknowledges that (a) the Participant has received the Plan and the
Agreement; (b) the Participant has reviewed those documents in their entirety
and fully understands the contents thereof; and (c) the Participant accepts all
provisions of the Plan and the Agreement. The Participant further acknowledges
that the Participant has read and specifically and expressly approves, without
limitation, the following sections of the Agreement: “Treatment on Termination”;
“Non-Transferability”; “Repayment of Proceeds; Clawback Policy”; “Restrictive
Covenants”; “Tax Withholding”; “No Right to Continued Employment”; “Nature of
Grant”; “No Advice Regarding Grant”; “Data Privacy” as replaced by the above
provision; “Waiver and Amendments”; “Governing Law; Venue”; “Electronic Delivery
and Acceptance”; “Imposition of Other Requirements”; “Language”; and “Appendix.”
Notifications
Foreign Asset/Account Reporting Information. If, at any time during the fiscal
year, the Participant holds foreign financial assets (including cash and/or
shares of Common Stock) which may generate income taxable in Italy, the
Participant is required to report these assets on Participant’s annual tax
return (UNICO Form, RW Schedule) for the year during which the assets are held,
or on a special form if no tax return is due. These reporting obligations will
also apply to the Participant if the Participant is the beneficial owner of
foreign financial assets under Italian money laundering provisions.
Foreign Asset Tax Information. The value of the financial assets held outside of
Italy by Italian residents is subject to a foreign asset tax. Beginning in 2014,
such tax is levied at an annual rate of 2 per thousand (0.2%). The taxable
amount will be the fair market value of the financial assets (e.g., shares of
Common Stock) assessed at the end of the calendar year. The Participant is
responsible for complying with any reporting and/or payment obligation that may
arise in connection with this tax.
JAPAN
Notifications
Foreign Asset/Account Reporting Information. If the Participant holds assets
(e.g., shares of Common Stock acquired under the Plan, proceeds from the sale of
shares of Common Stock, and, possibly, Performance Share Units) outside of Japan
with a value exceeding ¥50,000,000 as of December 31 of any calendar year, the
Participant is required to report such to the Japanese tax authorities by March
15th of the following year. The Participant should consult with Participant’s
personal tax advisor regarding the details of this reporting obligation.
SINGAPORE
Notifications
Securities Law Information. The Performance Share Units are granted pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. The
Participant should note that the Performance Share Units are subject to section
257 of the
App. 1-7

--------------------------------------------------------------------------------



SFA and the Participant will not be able to make (i) any subsequent sale of the
shares of Common Stock in Singapore or (ii) any offer of such subsequent sale of
the shares of Common Stock in Singapore, unless such sale or offer is made (i)
after six months from the Date of Grant, or (ii) pursuant to the exemptions
under Part XIII Division 1 Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.) or pursuant to, and in accordance with the conditions
of, any other applicable provisions of the SFA.
Chief Executive Officer and Director Notification Requirement. If the
Participant is the Chief Executive Officer (“CEO”), or a director, associate
director, or shadow director1 of a Singaporean Affiliate or Subsidiary (a
“Singaporean Entity”), the Participant is subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify the Singaporean Entity in writing when the Participant
receives or disposes of an interest (e.g., Performance Share Units, shares of
Common Stock) in the Company or any related company. These notifications must be
made within two business days of (i) its acquisition or disposal of any interest
in the Company or any related company, (ii) any change in a previously disclosed
interest (e.g., when the shares of Common Stock are sold), or (iii) becoming the
CEO or a director, associate director, or shadow director (if such an interest
exists at the time).
Exit Tax Information. If the Participant is (i) neither a Singapore citizen nor
a Singapore permanent resident, and the Participant (a) intends to leave
Singapore for any period exceeding three months, (b) will be posted overseas on
a secondment, or (c) is about to cease employment with the Singaporean Entity
with which the Participant was employed at the time of grant, regardless of
whether the Participant intends to remain in Singapore, or (ii) a Singapore
permanent resident, and the Participant (a) intends to leave Singapore for any
period exceeding three months, (b) will be posted overseas on a secondment or
(c) is about to cease employment with the Singaporean Entity with which the
Participant was employed at the time of grant and intends to leave Singapore on
a permanent basis, the Participant may be subject to an exit tax upon
Participant’s departure from Singapore or cessation of employment, as
applicable. In such case, the Participant will be taxed on the Participant’s
Performance Share Units on a “deemed vesting” basis, i.e., the Participant will
be deemed to have vested in Participant’s Restricted Stock Units on the later of
(i) one month before the date Participant departs Singapore or ceases
employment, or (ii) the date on which the Participant’s Restricted Stock Units
were granted. If the Participant is subject to the exit tax, the Participant
acknowledges and agrees that the Service Recipient will report details of
Participant’s departure from Singapore or cessation of employment to the Inland
Revenue Authority of Singapore and will withhold any income payable to the
Participant for a period of up to 30 days. The Participant is hereby advised to
consult with a personal tax advisor in the event the Participant may be subject
to these exit tax rules.
1 A shadow director is an individual who is not on the board of directors of a
company but who has sufficient control so that the board of directors acts in
accordance with the “directions or instructions” of the individual
SWITZERLAND
Notifications
Securities Law Information. The offer of the Performance Share Units is not
intended to be publicly offered in or from Switzerland. Because the offer of the
Performance Share Units is considered a private offering, it is not subject to
registration in Switzerland. Neither this document nor any other material
relating to the Performance Share Units (1) constitutes a prospectus as such
term is understood pursuant to article 652a of the Swiss Code of Obligations;
(2) may be publicly distributed or otherwise made publicly available in
Switzerland; or (3) have been or will be filed with, approved, or supervised by
any Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).

App. 1-8

--------------------------------------------------------------------------------



UNITED KINGDOM
Terms and Conditions
Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Agreement, the Performance Share Units are
payable in shares of Common Stock only.
Tax Withholding. The following provisions supplement Section 11 of the
Agreement:
Without limitation to Section 11 of the Agreement, the Participant agrees that
the Participant is liable for all Tax-Related Items and hereby covenants to pay
all such Tax-Related Items as and when requested by the Service Recipient or the
Company or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). The Participant also agrees to
indemnify and keep indemnified the Service Recipient and the Company against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority) on the
Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply. In the
event that the Participant is a director or executive officer of the Company and
the income tax is not collected from or paid by the Participant within ninety
(90) days of the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected income tax
may constitute a benefit to the Participant on which additional income tax and
National Insurance contributions (“NICs”) may be payable. The Participant will
be responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company and/or the Service Recipient (as appropriate) the amount of any employee
NICs due on this additional benefit.
NIC Joint Election. As a condition of the Participant’s participation in the
Plan, the Participant agrees to accept any liability for any secondary Class 1
National Insurance contributions that may be payable by the Company and/or the
Service Recipient (or any successor to the Company or the Service Recipient) in
connection with the Performance Share Units and any event giving rise to
Tax-Related Items (the “Service Recipient’s Liability”). Without limitation to
the foregoing, the Participant agrees to execute the following joint election
with the Company, the form of such Joint Election being formally approved by
HMRC (the “NIC Joint Election”), and to execute any other consents or elections
required to accomplish the transfer of the Service Recipient’s NICs to the
Participant. The Participant further agrees to execute such other elections as
may be required between the Participant and any successor to the Company and/or
the Service Recipient for the purpose of continuing the effectiveness of the
Participant’s NIC Joint Election. The Participant understands that the NIC Joint
Election applies to any Performance Share Units granted to Participant under the
Plan after the execution of the NIC Joint Election. The Participant further
agrees that the Company and/or the Service Recipient may collect the Service
Recipient’s Liability from Participant by any of the means set forth in Section
11 of the Agreement.
If the Participant does not enter into the NIC Joint Election, Participant will
not be entitled to vest in the Performance Share Units or receive any benefit in
connection with the Performance Share Units unless and until Participant enters
into the NIC Joint Election and no shares of Common Stock or other benefit
pursuant to the Performance Share Units will be issued to the Participant under
the Plan, without any liability to the Company and/or the Service Recipient.
URUGUAY
There are no country-specific provisions.




App. 1-9

--------------------------------------------------------------------------------





App. 1-10